DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
	Applicant elected without traverse Specie I – shelf with camera, which encompass claims 1-5. The Specie I was elected as required by 35 USC 121 in the reply filed on 09/16/2022. However, applicant did not withdraw the set of claims that were directed to Species II and III. 
	Claims 6-14 are directed to the pressure sensor and camera, see claims 7 and 11, and 13. Applicant specification discloses the species of shelf and camera on Figure 1, the shelf and pressure sensor on Figure 4, or a combination of both on para. 99, however, a combination of both are not the same as the shelf and camera only or the pressure sensor only, because detecting inventory status with a camera only, or with pressure sensor only, or with a camera having a pressure sensor as backup would add a search burden, specifically because if applicant further amend claims 1-5, and 15 as a camera only, which differs from both technologies working together or only the pressure sensor working alone.
	In addition, if claim 1 remains generic, and upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
	Therefore, after an interview with applicant representative over the phone, Examiner is here withdrawing claims 6-14 since applicant has selected the Specie I, which is direct to the shelf with a camera.
	Claim(s) 1-5, and 15 are pending in this application and an action on the merits follows.
 	Note: the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). The applicant is encouraged to include the status of each claim in the claim listing document.
Claim Objections
	Claim 1 is objected to because claim 1 recites the second status on line 10 and should be 1 a second status. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-5, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1-5, and 15 are drawn to a method and thus, claim(s) fall(s) in one of the fourth statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1 and 15, and dependent claim 3 substantially recites concepts of apply a purchase tag/mark/flag on a product considered a purchased product, and when the product is not considered a purchased product the purchase tag/mark/flag is removed, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations of claims 1 and 15 encompasses commercial interactions such as ordering product, inventory stock management, which fall in Certain Methods Of Organizing Human Activity. 
Accordingly, claims 1-5, and 15 recite an abstract idea for the same reason above. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1 and 15 recite additional elements: 
Claim 3: camera – although not positively recited;
The additional elements above represent mere data gathering (e.g., acquiring data that comes from a camera) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that use to determine product status. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the requests data is considered nothing more than just receiving data recited in a high level of generality. The determination of second status, third or fourth status using first and second status information is recited at high level of generality without any specifics, which is considered nothing more than just data check and comparison. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claims 1, 15, and 3 are directed to the judicial exception.
	Accordingly, under Step 2A (prong 2), claim(s) 1-5, 15 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry. Figure 11;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-5 do not add “significantly more” to the eligibility of claims 1 and 15 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
		
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 5, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 20190251499 A1).
	Regarding claim(s) 1 and 15, Kumar discloses: 
	a method of determining a status of a position on a shelf, the position being operatively configured to accommodate and display an object, the method comprising: ¶¶14-15 - 
	 acquiring current detection data of the shelf in a current detection period, wherein the current detection data comprises data of one or more positions on the shelf, (¶56, 57) upon (currently) detect a user/object approaching the inventory location and capture images before crosses the plane into the inventory location and after an object is removed from the inventory location; see figure 1 shelf with positions;
determining first status information of respective positions from the current detection data, in response to determining that the current detection data satisfies a preset condition ((¶56-57)images of before and after are captured, therefore a preset condition to determine status are satisfied), wherein the first status information indicates a first status that there is an object in a position or a second status that there is no object in a position; (¶57) comparing surround pixels to determine if a object included in the user hand was on user hand before went to the inventory location or after inventory was removed from the inventory location; ¶58  wherein pixel shape color are identified and analyzed; ¶59
	in response to the current detection data indicating that a target position whose first status information indicates the second status exists, acquiring first status information of the target position from previous detection data in a previous detection period; and (¶64) a determination is made if either the object was removed from the inventory location or place into the inventory location, and if the determination is that the item was removed a indication that the item is removed is returned (second status), wherein the comparison is made with before and after image (previous and current period);
	determining second status information of the target position based on the first status information of the target position in the current detection data and the previous detection data respectively, wherein the second status information indicates a third status that an object is out of stock or a fourth status that an object is picked up.  ¶67 – one or more images before and after is processed to identified the item, ¶68 where if a threshold of a confidence score is exceed an indication that the item is removed is send to the user, (¶38) item identified is picked;
	In addition, regarding claim 15, “A non-transitory computer-readable storage medium having a computer executable program stored therein, wherein the computer executable program, when executed by a processor, causes the processor to perform the method according to claim 1.” the rejection above applies to claim 15.
	Please note claim 1 recites conditional method steps, and those steps do not need to be carried out in order to the claimed method to be performed. For example, if preset condition is satisfied, the determination of first, second, third, or fourth status is not necessary to be carried out, if position is not vacant, which is first status indication, the steps of second, third, and fourth status does not need to be carried out,  if the position is vacate for the first time, third status is step up, and the fourth status doe not need to be carried out, and so on, please see figure 10 of the specification, Cybersettle, Inc. v. Nat’lArbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (unpublished); Exparte Schulhauser, No. 2013-007847, 2016 WF 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential). Therefore, contingent steps found in claims 1-5 that depend from conditional steps which are not required to be performed, do not have patentable weight.
	Regarding claim(s) 5, Kumar discloses:
	wherein determining the second status information of the target position based on the first status information of the target position in the current detection data and the previous detection data respectively, comprises: determining that the second status information of the target position indicates the fourth status, in response to the first status information of the target position in the previous detection data indicating the first status. (¶64) a determination is made if either the object was removed from the inventory location or place into the inventory location, and if the determination is that the item was removed a indication that the item is removed is returned (second status), wherein the comparison is made with before and after image (previous and current period); (¶73) images captured at blocks 504-506, 510-512 (FIG. 5) may be further processed to detect an identity of an item placed into an inventory location. For example, the images may be processed to detect a size or shape of an object, a color of an object, characters or other identifying information for the object, etc. The detected information may then be compared with information stored for each of the items included in the user item list to determine items that the user has potentially placed into the inventory location If it is determined that the identified item is not in the proper inventory location, or if it is determined that the user did not confirm an identity of the object placed into the inventory location, an associate may be dispatched to the inventory location to retrieve and/or identify the placed object, as in 718. (see figure 7 restock status)
	Please note contingent steps have been found in claims 1-5 that depend from conditional steps which are not required to be performed, do not have patentable weight, see claim 1 explanation.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20190251499 A1, hereinafter Kumar) in view of NAKAGAWA et al. (US 20200005231 A1, hereinafter NAKAGAWA).
	Regarding claim(s) 2, Kumar discloses: 
	wherein determining that the current detection data satisfies the preset condition, comprises: acquiring the current detection period and a last detection period containing the motion data determining whether the current detection data comprises motion data; in response to determining that the current detection data does not comprise the motion data; and determining that the current detection data satisfies the preset condition (¶56-57) images of before and after are captured, therefore a preset condition to determine status are satisfied and determined since it is captured and acquired and use, and motion data is detect based on the pixel similarity comparison;
	Kumar does not disclose a first time interval between time and time of a last period …when the first time interval exceeds a first preset time interval.  
	NAKAGAWA discloses ¶59 - detection information that includes image time-series data of the commodity group area from the time when the commodity state detection unit 191 detects removal until a predetermined point in time in the past; ¶60 When the commodity state detection unit 191 has detected removal, for example, image data of each predetermined period such as every one second, among image data of a predetermined period of time such as 10 seconds preceding for example the time of removal detection, are read out from the first storage unit 180;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kumar to include the above limitations as taught by NAKAGAWA, in order to detect stock status at a low cost, (see: NAKAGAWA, ¶3 and 5).
	Please note contingent steps have been found in claims 1-5 that depend from conditional steps which are not required to be performed, do not have patentable weight, see claim 1 explanation.
	Regarding claim(s) 4, Kumar discloses:
	wherein determining the second status information of the target position based on the first status information of the target position in the current detection data and the previous detection data respectively, comprises: acquiring the current detection period and a last detection period containing motion data, in response to the first status information of the target position in the previous detection data indicating the second status; and determining that the second status information of the target position indicates the third status in response to the threshold.  ¶67 – one or more images before and after is processed to identified the item, ¶68 where if a threshold of a confidence score is exceed an indication that the item is removed is send to the user, (¶38) item identified is picked;
	Kumar does not disclose a second time interval between time …the second time interval exceeding a second preset time interval.  
	NAKAGAWA discloses ¶59 - detection information that includes image time-series data of the commodity group area from the time when the commodity state detection unit 191 detects removal until a predetermined point in time in the past; ¶60 When the commodity state detection unit 191 has detected removal, for example, image data of each predetermined period such as every one second, among image data of a predetermined period of time such as 10 seconds preceding for example the time of removal detection (multiple time interval exceeding a point in time), are read out from the first storage unit 180;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kumar to include the above limitations as taught by NAKAGAWA, in order to detect stock status at a low cost, (see: NAKAGAWA, ¶3 and 5).
	Please note contingent steps have been found in claims 1-5 that depend from conditional steps which are not required to be performed, do not have patentable weight, see claim 1 explanation.
	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar NAKAGAWA as applied to claim 2, and further in view of DIAO et al. (US 20160260390 A1, hereinafter DIAO).
	Regarding claim(s) 3, the combination, specifically Kumar discloses: 
	wherein the current detection data comprises a current frame image collected by a camera; and determining whether the current detection data comprises the motion data, comprises: acquiring a difference in color values between the current frame image and a previous frame image at a same pixel; determining a number of pixels with the difference in color; and determining that the current frame image comprises the motion data representing a motion relative to the previous frame image, in response to difference determining that the current frame image does not comprise the motion data. (¶57-59) comparing surround (similarity difference) pixels shape and color to determine if an object included in the user hand was on user hand before went to the inventory location or after inventory was removed from the inventory location; 
	The combination does not disclose grayscale values exceeding a preset color grayscale threshold; and a ratio of the number to a total number of pixels…exceeding a preset ratio threshold, otherwise determining that the current frame image does not comprise the motion 	DIAO discloses:  ¶67 - the ratios of the numbers of corresponding pixels in the respective primary colors with grayscales exceeding a preset threshold to the total number of pixels exceeding the preset threshold are determined;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by DIAO, in order to calculate the grayscale proportion, (see: DIAO, ¶61).
	Please note contingent steps have been found in claims 1-5 that depend from conditional steps which are not required to be performed, do not have patentable weight, see claim 1 explanation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627